DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/13/2022 has been entered.  Claims 1-11 and 13-16 are pending in the application.  Claim 12 has been cancelled.  

REASONS FOR ALLOWANCE
Claims 1-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including wherein the odometer comprises a units wheel operatively connected to the dose selector so that rotation of the dose selector also rotates the units wheel, and a tens wheel selectively engageable with the units wheel so that rotation of the units wheel also rotates the tens wheel, and wherein the spring is coupled to the units wheel.
The closest prior art is Roervig et al. (US 2015/0174335 A1).  Roervig teaches an injection device (see Figs. 19-22) comprising: a housing (housing 1003) having a longitudinal axis (longitudinal axis through housing 1003 – see Fig. 21); an axially-depressible dose button (shield 120 – see par. [0161]); a dose indicator (drive tube 170) comprising an odometer (scale drum 160); a dose selector (dose setting button 1004) operatively connectable in series to the dose indicator (drive tube 170) (see par. [0156]); a spring (torsion spring A) (see par. [0156] and [0147]); wherein the spring (torsion spring A) is locked at one end to the dose indicator (drive tube 170) such that a charging force can be transferred in series from the dose selector (dose setting button 1004) to the spring (torsion spring A) via the dose indicator (drive tube 170) (see par. [0156]).
However, Roervig fails to state wherein the odometer comprises a units wheel operatively connected to the dose selector so that rotation of the dose selector also rotates the units wheel, and a tens wheel selectively engageable with the units wheel so that rotation of the units wheel also rotates the tens wheel, and wherein the spring is coupled to the units wheel.  Further, it would not have been obvious to modify the odometer of Roervig to include these features because such a modification would render the injection device inoperable.
Dependent claims 2-11 and 13-16 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783